Citation Nr: 0719830	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 8, 
2002, for the grant of service connection for diabetes 
mellitus, type II, with diabetic neuropathy and impotence.

3.  Entitlement to an effective date earlier than January 8, 
2002, for the grant of special monthly compensation (SMC) 
based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision, in which the RO 
granted the veteran service connection for PTSD and assigned 
a 30 percent rating, effective January 8, 2003; granted the 
veteran service connection for diabetes mellitus, type II 
with early nephropathy and impotence and assigned a 20 
percent rating, effective January 8, 2002; and granted the 
veteran SMC based on loss of use of a creative organ, 
effective January 8, 2002.  In July 2003, the veteran filed a 
notice of disagreement (NOD) with the effective dates 
assigned, and the RO issued a statement of the case (SOC) in 
February 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2004.

In October 2004, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In January 2005, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective January 8, 2003.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  On January 8, 2003, the RO received the veteran's initial 
claim for service connection for PTSD and for diabetes 
mellitus, type II.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to January 8, 2003, 
that constitutes a pending claim for service connection for 
PTSD or diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than January 8, 
2003, for the grant of service connection for PTSD is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400 (2006).

2.  The claims for an effective date earlier than January 8, 
2002, for the grant of service connection for diabetes 
mellitus, type II, and for the grant of SMC for the loss of 
use of a creative organ are without legal merit.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the February 2004 SOC set forth the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claims for an earlier effective date.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the claims lack legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claims on appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for PTSD and diabetes mellitus, type 
II on January 8, 2003.  Subsequently, the RO granted service 
connection for PTSD, effective January 8, 2003, and for 
diabetes mellitus, type II, effective January 8, 2002.  The 
RO also granted the veteran SMC for loss of use of a creative 
organ, effective January 8, 2002.  The effective date of the 
grant of service connection for PTSD was based on the date of 
receipt of the veteran's initial claim for those benefits.  
The effective date for the grant of service connection for 
diabetes mellitus, type II, and for the grant of SMC for the 
loss of use of a creative organ was based on the provisions 
of 38 C.F.R. § 3.114, which allows VA to grant an effective 
date for a period of one year prior to the date of receipt of 
a claim if a claim is granted due to liberalizing legislation 
and the date of receipt of the claim is more than one year 
after the date of the effective date of the liberalizing law.  
In this case, the law authorizing presumptive service 
connection for diabetes mellitus as secondary to Agent Orange 
exposure was effective May 8, 2001.  As the veteran's claim 
for diabetes mellitus was received more than one year after 
the date of the liberalizing law, he is entitled to an 
effective date for service connection no more than one year 
prior to the date of his claim.  See 38 C.F.R. § 3.114.

The veteran has requested retroactive benefits for the grants 
of service connection for PTSD and for diabetes mellitus, 
type II, as well as for the grant of SMC for the loss of use 
of a creative organ on the basis that he submitted a claim 
for service connection for the above disabilities in 1992 (as 
argued in his May 2004 substantive appeal).  However, the 
Board finds that there was no pending claim  for service 
connection for PTSD or for diabetes mellitus, type II prior 
to January 8, 2003.  

The claims file does reflect that the veteran filed a claim, 
in January 1993, for service connection for a blow to the 
forehead with an M-14 rifle butt.  However, this claim was 
not for service connection for PTSD or diabetes mellitus, 
type II.  The veteran's representative argued in his May 2007 
written brief presentation that the medical evidence of 
record at the time of the veteran's January 1993 claim for 
service connection for a blow to the head showed that the 
veteran had anxiety and that the VA adjudicators should have 
considered that the veteran's anxiety was a possible symptom 
of his blow to the head in service.  The Board notes that the 
veteran did not assert that he had anxiety as a result of the 
blow to his head.  In addition, there was no medical evidence 
showing a relationship between the veteran's anxiety and his 
blow to the head.  

The Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.  While VA does have a duty to assist a claimant in 
developing facts pertinent to a claim, it is the claimant who 
must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In this case, the first document that can clearly 
be construed as a claim for the benefits sought was filed on 
January 8, 2003.

Even if the Board were to assume, arguendo, that, in January 
1993, the veteran was claiming that his anxiety was related 
to the blow to his head, that claim for service connection 
was denied in a November 1993 RO rating decision, and 
although the veteran submitted a notice of disagreement with 
this decision, he did not perfect an appeal.  Therefore, the 
November 1993 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 20.1103.  As 
the January 1993 claim was finally resolved in November 1993, 
the claim cannot provide a basis for assignment of any 
earlier effective date.  Moreover, the record does not 
otherwise reflect, any pending claim for service connection 
for PTSD or for diabetes mellitus, type II, prior to January 
8, 2003, pursuant to which service connection for PTSD or 
diabetes mellitus, type II, or SMC for the loss of use of a 
creative organ could have been granted.  


Inasmuch as there was no pending claim for service connection 
for PTSD or for diabetes mellitus, type II prior to January 
8, 2003, there is no legal basis for granting service 
connection for PTSD prior to this date, as well as no legal 
basis for granting service connection for diabetes mellitus, 
type II and for granting SMC for loss of use of a creative 
organ prior to January 8, 2002 (a benefit flowing from the 
grant of service connection for diabetes mellitus, type II.  
Rather, the governing legal authority makes clear that, under 
these circumstances, the effective dates can be no earlier 
than those assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§§ 3.114, 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for PTSD earlier than January 8, 2003, and 
for the grant of service connection for diabetes mellitus, 
type II and the grant of SMC for the loss of use of a 
creative organ earlier than January 8, 2002 is assignable, 
the claims for earlier effective dates must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the matters on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




ORDER

An effective date earlier than January 8, 2003, for the grant 
of service connection for PTSD is denied.

An effective date earlier than January 8, 2002, for the grant 
of service connection for diabetes mellitus, type II with 
diabetic neuropathy and impotence is denied.

An effective date earlier than January 8, 2002, for the grant 
of SMC based on loss of use of a creative organ is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


